Citation Nr: 0843171	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-11 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from December 1983 to 
July 1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In December 2005 claims were received from the veteran for 
vocational rehabilitation and increased ratings for Crohn's 
disease and chronic fatigue syndrome.  The Board continues to 
refer these matters to the RO for appropriate action.  

In September 2007 and May 2008 the Board remanded the issue 
for further development.  As the requested development has 
been completed, no further action to ensure compliance with 
the remand directive is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDING OF FACT

A low back disability is not shown by the competent medical 
evidence to be the result of service; the current low back 
disability to include arthritis was not manifested to a 
compensable degree within one year from the date of 
separation from service; the current low back disability to 
include arthritis, first diagnosed after service beyond the 
one-year presumptive period for arthritis as a chronic 
disease, is unrelated to an injury, disease, or event of 
service origin; and the current low back disability was not 
caused by or made worse by the service-connected Crohn's 
disease.  




CONCLUSION OF LAW

The low back disability to include arthritis was not incurred 
in or aggravated by service; service connection for low back 
disability to include arthritis may not be presumed to have 
been service  incurred; and the current low back disability 
is not proximately due to or the result of the service-
connected Crohn's disease.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in August 2003, March 2006, March 
2007 and June 2008.  The veteran was notified of the evidence 
needed to substantiate the claim of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records.  The VCAA 
notice included the general provision for degree of 
disability assignable and the effective date of the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim); of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim).  

To the extent that the VCAA notice pertaining to degree of 
disability and effective date came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claim of service connection was readjudicated as evidenced by 
the supplemental statement of the case, dated in August 2008.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.)

To the extent that the VCAA notice letter did not address the 
evidence necessary to substantiate the claim based on 
secondary service connection, the content error was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as after the veteran was notified in the statement 
of the case of the criteria necessary to substantiate 
secondary service connection, that is, evidence of a 
relationship between the claimed condition and the 
service-connected condition, he had the opportunity to submit 
additional argument and evidence.  As the content timing 
error did not affect the essential fairness of the 
adjudication of the claim, the presumption of prejudicial 
error as to the content error in the VCAA notice is rebutted.  
Sanders v. Nicholson, 487 F.3d 881 (2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records and afforded the veteran VA 
examinations.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


Principles of Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

For a veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for arthritis, including degenerative joint 
disease, if the disability is manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a). 

Secondary service connection includes the concept of 
aggravation of a nonservice-connected disability by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  In October 2006, 38 C.F.R. § 3.310(a) was 
amended to conform with Allen, additionally, other 
substantive changes were made.  As the claim was filed before 
the other substantive changes were made, only the changes 
that conform to Allen apply.

Factual Background

Service treatment records show that in August 1989, the 
veteran was treated for low back pain.  The records show the 
low back pain was resolving and the veteran was placed on 
physical profile.  

VA and private medical records show that from December 1999 
to May 2005, the veteran was treated for back pain.  X-rays 
in April 2000, show mild degenerative changes at 5-1.  

A MRI shows that in April 2001, there was minimal bulging 
annulus L3-L4.  A MRI shows that in April 2003, there were 
degenerative changes at the facet joints with mild to 
moderate hypertrophy associated with ligamental thickening.  

On VA examination in February 2004, the veteran had a 
diagnosis of lumbosacral strain.  The examiner noted the 
veteran was treated once during service, in August 1989, for 
acute back pain and his examination in 1989 was normal.  The 
examiner concluded the veteran did not develop his current 
back pain until after service, which may be related to his 
Crohn's disease.  The examiner opined that the veteran's 
current back pain was not related to his in-service 
treatment.  Subsequently in a rating decision in October 
2005, the RO granted service connection for Crohn's disease.  
VA progress notes show in May 2005, a diagnosis of Crohn's 
disease with back pain.  

On VA examination in August 2005, the examiner reported that 
a nuclear bone density study in January 2005 shows the 
veteran has osteopenia of the lumbar spine and a MRI shows 
degenerative changes.  

On VA examination in January 2008, the veteran complained of 
a spontaneous onset of chronic intermittent mechanical low 
back pain symptoms beginning in 2001 (earlier in the file, 
the veteran indicated his back pain began in March 2000).  He 
reported that in the past he experienced vague parethesias 
and dysthesias in L5 and S1 in a radicular pattern.  A MRI 
dated in February 2007, shows no interval change from April 
2003.  The assessment was mild lumbar degenerative facet 
disease.  The examiner concluded that it is less likely than 
not that the veteran's current low back disorder is related 
to the service-connected Crohn's disease and it is more 
likely than not that it is related to chronic degenerative 
changes associated with aging.  

In an addendum opinion in June 2008, the examiner reiterated 
that it is less likely than not that the veteran's current 
lumbar spine condition is related to his service-connected 
Crohn's disease.  The examiner explained that orthopedic 
literature does not indicate a clinical correlation between 
Crohn's disease and lumbar facet arthropathy and therefore 
concluded that it is more likely than not that the veteran's 
current mild degenerative lumbar facet disease is related to 
chronic degenerative changes associated with aging and 
obesity.

Analysis

The service medical records show that in August 1989 the 
veteran was treated for low back pain.  After service, low 
back pain with degenerative changes was first documented in 
December 1999, over 7 years after service.  The absence of 
documented complaints indicative of back problems from 1992 
to 1999 weighs against the claim that a back disability, 
first documented in August 1989, is related to service on the 
basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).

Also the documentation of degenerative changes in April 2000 
is well beyond the one-year presumptive period following 
separation from service in 1992 for a low back disability 
with degenerative joint disease as a chronic disease under 
38 U.S.C.A. §§ 1112 and 1137 and 38 C.F.R. §§ 3.306 and 
3.309.  

The absence of continuity of symptoms from 1989 to 1999 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  And while the 
veteran has associated his current low back disability to 
service, the absence of medical evidence of continuity of 
symptomatology outweighs the veteran's statements of 
continuity, rendering the lay evidence less probative than 
the medical evidence on the question of continuity of 
symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  For this reason, service connection for 
the claimed disability based on continuity of symptomatology 
under 38 C.F.R. § 3.303(b) is not established.  

A low back disability with degenerative changes, is not a 
condition under case law that has been found to be capable of 
lay observation, and the determination as to the presence of 
such a back disability therefore is medical in nature, that 
is, not capable of lay observation.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Where as here, the questions are the diagnosis of a low back 
disability, not capable of lay observation, and therefore 
medical in nature, and of medical causation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For these reasons, the Board rejects the 
veteran's statements that his current low back disability had 
onset during service or is related to any injury or event of 
service origin.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

On the question of medical causation, there is no competent 
medical evidence in favor of the claim.  Rather the evidence 
of record opposes the claim as the VA examiner in February 
2004 expressed the opinion that the veteran's current low 
back disability was not related to service.  Thus there is a 
preponderance of the evidence against the claim of service 
connection, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

On the question of secondary service connection, the VA 
examiner in February 2004 opined that the veteran's current 
back pain may be related to his Crohn's disease, which is now 
a service-connected disability and raises the issue of 
whether the veteran has a low back disability secondary to 
his service-connected Crohn's disease.  The Board rejects 
this assessment because an opinion expressed in the term of 
"possibility" also implies that it may not be possible and it 
is too speculative to establish a nexus between the low back 
disability and the service-connected Crohn's disease.  Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (The term "possibility" 
also implies that it "may not be possible" and it is too 
speculative to establish a nexus.).  

There is no other medical evidence of record suggesting that 
the veteran's low back disability is secondary to his 
service-connected Crohn's disease.  On VA examination in 
January 2008, the examiner concluded that it is less likely 
than not that the veteran's current low back disorder is 
related to the service-connected Crohn's disease and it is 
more likely than not that it is related to chronic 
degenerative changes associated with aging.  In an addendum 
in June 2008, the examiner provided the rationale that based 
on orthopedic literature there is no clinical correlation 
between Crohn's disease and lumbar facet arthropathy.  The 
examiner reiterated that it is more likely than not that the 
veteran's current mild degenerative lumbar facet disease is 
related to chronic degenerative changes associated with aging 
and obesity.  

As the Board may consider only independent medical evidence 
to support its finding as to questions of medical causation, 
not capable of lay observation, there is a preponderance of 
the evidence against the claim of service connection on a 
secondary basis, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b). 





ORDER

Service connection for a low back disability to include as 
secondary to Crohn's disease is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


